I
            OFFICE   OF THE   Al-I-ORNEY    GENERAL     OF TEXAS
                                   AUSTIN
    GROVER SELLERS




       lion.?. L..Himon,      Jr.
       county Auditor
       ?‘Olkcounty
       Livingston, Texee




                                                     lly oonslderrd you? re-
                                                     tier,said r8quort bein&



                                                     on the iO11OWil.4
                                                    ret3mm    owlrd or’
                                            nd oparatsa a 1942 Chevrolet
                                            or the   Texas   Bat0   Ouerd   of
                                              the




                           66750-j of Vernonls Annotated 61111 fltatutes,

                            Ownera of motar vehiolea, trailor and
                             whiab are the property of, and ueed
             sxolusirely in the ~ervios of the United ctatos Oar-
             ernmant the %sta of Texas, or eny County, Uity or
             Ycthool&strict thereof, ehrL.1mpplp ammally to
             register all suah vehicles, but Shall not be required
             to pey the rsgistretioo fess herein prescribed, prop
             vidsd thst aftidavit 18 made et the tine of ryistra-
             tlon by a person who has the’prop&r authority that
             suoh vehfoles art the property or and uabd erolusiv~y
             in the servioe of the United 2tstes Oovernment , the
             7tete of Texas, or Cou,nty or City or f!ohoolMotrlat
             tbtreor, as the oaaa msj be . . . .*
F;on.   : .   i,
               . Iiirlwn, J’r.,   page    2
                                                                                 864
                Artiole   667fie-gee     of   said f?tatutas,   is,   in part,
as r0li0urs:

              V&tore the llellvsrgof liaense plater,to
        anyone engegd axclus~valy in the service of and
        operating vehloles whioh e~rethe property of the
        United States Oovarnment,  or the %ata  ot Texas,
        ox any countlea, or  oitiea thereof, auoh applioa-
        tion shall have the approval ot the Sate Highway
        ?capsrtmantbefore aeM plates are iasuad to any
        auoh applioant, and if it appears that aeid'vehi-
        01s was tranaterred to eny auoh agenay for the
        cola purpose of eveding the payment of reglatra-
        tion ieao, or thet tha aama we8 notrda    in good
        raith, such plates ahall not be issued. Ii, arter
        the leeuanoa of auoh, mid vehiolea aae~eeto be,
        or em found to not be the property of aueh agaa-
        oiea, then auoh lioanae far reoolpt  may be revoked,
        said platea may ba zeoalled, and taken into po8aeaalon
        by the State El&way Department. . . .*
           Ar$~&Jf91*,                 ceotlon 1 (a) or aaid Satuta,         la,
in part * as
              %;henevsr any part or the 13ationalguard of
        thin State la in lotive ?adarel aervioe, the Governa
        is heraby authorized  to organize and maintain within
        this Steta during auah period, under auah regulationa
        as the Ssoretery of VJar of the United Ytstes may pre-
        s&m be for their orgenl%ntlon, standards  of txsining,
        id  rucrtionand dlsoipllna, auah military roroes aa
        the Covernormay deem naoeaaary to &fend this Bate.
        .....n
                Article 5891a.         900. l(a), la, in part, a6 follows:
             -Cuoh rorosa shall be a part or the eotive
        Prilitia and e component of the Yllitary Iroroasof
        Taxes and shall be additional to rnd dietinot
        from the lsletlonalGuard and shall be known as the
        Taxes State Ousrd. . . .”
                                                                           865
Hon. E. 1:.Rimon,    Jr. , page 3




            Article 5765 of      eaid   “tatutes,   reads,    in part,
es follows :
          *Th a militia or this %te            shall be divided
     into two (2) olaasas, tb a lotlva end reserve
     nlliti&l. Tht aativa milltin  shall oonsiat of
     organized snd unltormed military foroas of thia
     %eta v&ioh sh&il be known ea the Texas National
     Guard or tha Texas OctetsGuard aa the aeha nay
     be; . . . .*
           Artiole   5784   ot   ssld Statutes,     reeds    se follows:

           Whenever any troop, bettary, oompany, eigml
     oorpa or band is mustered into the sctlva rcllltie
     or thia ntata bg the authority       or the Gwernor,
     suoh troop, battery,      oompany, signa oorps or band
     shall, tram the date of suah mater        in, ba daamad
     and be held in law a body oorporate snd politio,
     with ;>owcriunderits corporate name to take, pur-
     ohesa, cwn I4 f.atii siqlc.    hold, trclnSrar, moriigmga,
     pledge and oonvey reel or paroonal proparty to an
     amount in velua, et the time 0r its eoquisition, of
     two hundred thouaend dollers (provided thet the
     natural anhanaamant in value or eny property propar-
     ly aoqulmd~ by any auah aoml)anyshell not erfect         the
     right of such c.oapsnyto hold or otherwise hsnd.la
     such property), and with like power under its oor-
     porate name to uue and be sued, plead and be lmpleeda6,
     and to prosecute end defend in the oourts of this
     ?tate or eloewSare; to have end use a oommon seal of
     aooh devloe 8s it znay Nopt; to ordein,        astnblish,
     alter or amend by-laws for the governnmt         and regule-
     tion O? V.c comphny s!:ieirenot lnoonsiatent with the
     Constitution end lews ot this State end of ihe United
     ~tntes, and th.e ordara end ragulstions of the Owarnor;
     end ganarally to do and psrrorm       any end nil things
     neoassary and proper to be done in oerr:.-lng       out an&
     parreoting the purpose or its organization, of wbioh
     the orricers, and in aase of a bend, the non-oommiasionad
     offiaers, shell be direot,ors,the senior the prasidant.w
Eon.      E. i.    Hinoon, Jr.,    $86~ b




              It ia uaumn knowledge that the lbtionel           5uard
of this Stats is in aoti+a ~a da r a ll       erviaa; tharafon,
the Ootargor      fa luthorlcad      undar the above quoted rtatutaa,
to or(rclaiia   and uialntain     wl8hl.n hhia Stats   the Taua Stat0
auara   dutlng    tho pariod tar Hational Cbuwd ia so an&gad.
Aooordlngly,      und~ar the taotr Stat86 br pu ana as author-
lad   ,bp the 8tatutaa      haialnabova    sot out, your quratloa
is anawrrad     in the afilrmatlva,       and pu are adtlaad     that
the rahiola referred to $8 entitled            to be ra6iatarad   with-
out    thS    r8gi8trSth       rSo8   tm8Sn        king      98i4    ~90n     0aplr~ii~S08
with      tho pxwialona       or Artioloa       667%-3       and 667Sa-3s~.
                                                I
                  Tr u a tinfjt-h o t
                                    th i8   aat~afaotorll~          laawars     y o ur
taqulry      ,    we r o nsin

                                       Vat-r truly         pure,




:rl!
 ;,(‘
  ,’._~_,
     a,,,
       --                                           fS8.     u. Baaaabt
                                                              Aaaiatant